Electronically Filed
                                                         Supreme Court
                                                         SCWC-13-0000042
                                                         24-JUN-2015
                                                         07:56 AM
                          SCWC-13-0000042

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


              RODNEY Y. SATO, Petitioner/Plaintiff-
        Counterclaim Defendant-Appellant/Cross-Appellee,
                                 vs.

      WAHIAWA-CENTRAL OAHU HEALTH CENTER, INC., a Hawai#i
       non-profit corporation; and THE WAHIAWA HOSPITAL
         ASSOCIATION, a Hawai#i non-profit corporation,
                     Respondents/Defendants-
          Counterclaimants-Appellees/Cross-Appellants.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
              (CAAP-13-0000042; CIV. NO. 09-1-1087)

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Petitioner/Plaintiff-Counterclaim Defendant-Appellant/

Cross-Appellee Rodney Y. Sato’s application for writ of

certiorari filed on May 12, 2015, is hereby rejected.

          DATED:   Honolulu, Hawai#i, June 24, 2015.

Eric A. Seitz,
Della A. Belatti,              /s/ Mark E. Recktenwald
and Sarah R. Devine
for petitioner                 /s/ Paula A. Nakayama

                               /s/ Sabrina S. McKenna

                               /s/ Richard W. Pollack

                               /s/ Michael D. Wilson